Citation Nr: 1808107	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  14-27 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to compensation under 38 U.S.C. § 1151 for a dental disability of the lower teeth as a result of VA dental treatment.

2. Entitlement to service connection for dental trauma of the upper teeth.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. Bristow Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to July 1980 and from January 1985 to August 1992. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2009 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran testified before the undersigned Veterans Law Judge at a June 2017 videoconference hearing.  A transcript of this hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ.)  VA will notify the appellant if further action is required.


REMAND

During the June 2017 hearing, the Veteran asserted that he suffered a dental disability, specifically the loss of a number of his lower teeth, due to the dental care he received at Dorn VA Medical Center in Columbia, South Carolina (Columbia VAMC).  Specifically, the Veteran stated that VA failed to properly maintain a dental bridge, which subsequently caused decay and loss of the attached lower teeth.  Additionally during the hearing, the Veteran clarified that he sought service connection for dental trauma to his upper teeth.  He asserted that while studying to be a dental assistant in the U.S. Army, dental students used him as a "guinea pig" and performed unnecessary dental treatments on his upper teeth.  He stated that these treatments eventually led to the loss of his upper teeth after service.  

In June 2013, the RO requested a medical opinion from the Office of the Chief of Staff of the Columbia VAMC in regard to the Veteran's 38 U.S.C § 1151 claim.  Specifically, the RO requested that an opinion be provided as to whether the VA care resulted in an additional disability and if so, whether the VA (1) failed to exercise the degree of care that would be expected of a reasonable health care provider, (2) furnished the care without the Veteran's or the Veteran's representative's informed consent; or (3) whether the proximate cause of the Veteran's additional disability was an event not reasonably foreseeable.  The RO requested that the medical examiner provide rationale for the opinions expressed in the medical report.

While the Columbia VAMC provided an undated response to the RO's request, the examiner failed to identify whether the VA's care resulted in an additional disability to the Veteran.  Additionally, the examiner simply placed a check mark in the "no" column when asked if carelessness, negligence, lack of proper skill, etc., occurred during treatment.  He provided no rationale whatsoever to support his findings.  As such, the Board finds this medical opinion inadequate for claims purposes.  Thus, a remand is required.  

The Veteran's claim of entitlement to service connection for dental trauma of the upper teeth was denied in a January 2009 rating decision.  Within one year of the rating decision, in January 2010, the Veteran submitted additional evidence to support his claim for service connection for dental trauma.  The Board liberally construes the Veteran's January 2010 statement as a Notice of Disagreement to the January 2009 rating decision.  A review of the record shows the RO has not issued a Statement of the Case (SOC) addressing this issue.  As such, the Board is required to remand the issue for issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.

2. Provide the Veteran's claims file to a VA dentist or another appropriate specialist.  

An examination is not needed unless the dentist or specialist requests one.  

The examiner should address the following:

First, the examiner must provide an opinion as to whether the Veteran has any additional disability, to include a lower teeth disability, as a result of VA dental treatment. 

Second, if there is an additional disability, to include a lower teeth disability, the examiner must state whether the additional disability was due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA.

Notwithstanding any informed consent documents, the examiner must also state whether any additional disability was a reasonably foreseeable outcome of the treatment based upon the specific facts and circumstances of this Veteran's case.

3. Furnish the Veteran an SOC on the issue entitlement to service connection for dental trauma of the upper teeth. The Veteran should be informed of his appellate rights and of the actions necessary to perfect an appeal on this issue.  Thereafter, this issue is to be returned to the Board only if an adequate and timely substantive appeal is filed.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


